 1   Michele R. Stafford, Esq. (SBN 172509)
     Matthew P. Minser, Esq. (SBN 296344)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, California 94502
     Telephone: (510) 906-4710
 4   Email: mstafford@sjlawcorp.com
     Email: mminser@sjlawcorp.com
 5
     Attorneys for Plaintiffs, District Council 16
 6   Nor. Cal. Health and Welfare Trust Fund, et al.

 7   Wallace E. Smith (SBN 112091)
     Squire Patton Boggs (US) LLP
 8   275 Battery Street, Suite 2600
     San Francisco, California 94111
 9   Telephone: (415) 954-0200
     Facsimile: (415) 393-9887
10   Email: wallace.smith@squirepb.com

11   Attorneys for Defendants, RBE Construction, Inc., et al.
12                                            UNITED STATES DISTRICT COURT
13                                         NORTHERN DISTRICT OF CALIFORNIA
14

15   DISTRICT COUNCIL 16 NORTHERN                                          Case No. 4:17-cv-03327-HSG
     CALIFORNIA HEALTH AND WELFARE
16   TRUST FUND, et al.,                                                    JOINT REQUEST TO EXTEND
                                                                            MEDIATION COMPLETION DEADLINE
17                      Plaintiffs,                                         TO MARCH 18, 2019; ORDER
18            v.
19   RBE CONSTRUCTION INC., a California
     corporation, doing business as SLINGSHOT
20   DRYWALL,
                    Defendant.
21
              Plaintiffs and Defendant RBE Construction, Inc. dba Slingshot Drywall, by and through their
22
     respective counsel of record, hereby respectfully request to extend the deadline to hold the mediation
23
     session to March 18, 2019. Good cause exists for the continuance, as follows:
24
              1.        On October 26, 2017, the Court ordered the Parties to participate in mediation within the
25
     presumptive deadline of ninety days, (Dkt. No. 24), as stipulated. The deadline for the Parties to
26
     participate in mediation was January 24, 2018.
27
              2.        On November 13, 2017, the Court issued a Notice of Appointment of Mediator James H.
28
                                                                       1
     JOINT REQUEST TO EXTEND MEDIATION COMPLETION DEADLINE
     Case No. 4:17-cv-03327-HSG               C:\Users\rileyn\AppData\Local\Temp\notes06E812\Joint Request to Extend Mediation Deadline.docx
 1   Fleming (Dkt. No. 25).

 2            3.        The Parties participated in a pre-mediation phone conference on November 29, 2017 with

 3   Mr. Fleming, and scheduled a mediation session for January 22, 2018.

 4            4.        In late December 2017, Defendant provided documents necessary to complete the

 5   pending audit to Plaintiffs’ auditor, Lindquist, LLP (“Lindquist”).

 6            5.        Lindquist initially advised Plaintiffs’ counsel that a draft audit report would be completed

 7   in early February.

 8            6.        On January 28, 2018, the Parties submitted a joint request to extend the mediation

 9   completion deadline by 60 days. The Court granted that request and extended the mediation completion

10   deadline to March 23, 2018 (Dkt. No. 29).

11            7.        Plaintiffs’ auditor Lindquist was unable to complete the draft audit in the timeframe

12   initially estimated due to the number of documents reflecting work performed over a period of two

13   years. The draft audit was not completed until March 7, 2018. On March 12, 2018, the Court granted

14   a request to extend the mediation completion deadline to June 10, 2018 (Dkt. No. 31). Defendant

15   requested additional time to submit its dispute of the audit report. The Court has subsequently granted

16   further extensions (Dkt. No. 34, Dkt. No. 37, Dkt. No. 39, and Dkt. No. 44) through January 18, 2019.

17            8.        On November 16, 2918, the appointment of James Fleming as mediator was vacated

18   (Dkt. No. 42). Julia Campins was appointed mediator in this matter on December 4, 2018 (Dkt. No. 46).

19            9.        A Status Conference was held before the Court on February 5, 2019 regarding the fact

20   that mediation had not been completed by January 18, 2019. As required by the Court’s Minute Order

21   dated February 5, 2019 [Dkt. 49.] the Parties have confirmed that mediation will be held on March 18,

22   2019. Counsel have confirmed with their respective clients and the mediator that this date is acceptable.

23            //

24            //

25            //

26            //

27            //

28
                                                                       2
     JOINT REQUEST TO EXTEND MEDIATION COMPLETION DEADLINE
     Case No. 4:17-cv-03327-HSG               C:\Users\rileyn\AppData\Local\Temp\notes06E812\Joint Request to Extend Mediation Deadline.docx
 1            10.       Therefore, the Parties respectfully request that the mediation deadline be extended to

 2   March 18, 2019, the date of the confirmed mediation session.

 3            Respectfully submitted,

 4

 5   DATED: February 8, 2019                                       SALTZMAN & JOHNSON LAW
                                                                   CORPORATION
 6

 7
                                                           By:                               /S/
 8                                                                 Matthew P. Minser
                                                                   Attorneys for Plaintiffs, , District Council 16
 9                                                                 Nor. Cal. Health and Welfare Trust Fund, et al.
10   DATED: February 8, 2019                                       SQUIRE PATTON BOGGS (US) LLP
11
                                                           By:                                    /S/
12                                                                 Wallace E. Smith
                                                                   Attorneys for Defendant, RBE Construction, Inc.,
13                                                                 et al.
14
                                               CERTIFICATION RE: SIGNATURES
15

16            I attest that concurrence in the filing has been obtained from the other Signatory.

17
     DATED: February 8, 2019
18

19                                                         By:                                    /S/
                                                                   Matthew P. Minser
20

21

22            IT IS SO ORDERED.
23            The Court hereby extends the mediation completion deadline in this matter to March 18, 2019.
24   DATED: February 11, 2019
25

26                                                                    UNITED STATES DISTRICT COURT JUDGE
27

28
                                                                       3
     JOINT REQUEST TO EXTEND MEDIATION COMPLETION DEADLINE
     Case No. 4:17-cv-03327-HSG               C:\Users\rileyn\AppData\Local\Temp\notes06E812\Joint Request to Extend Mediation Deadline.docx
